As filed with the Securities and Exchange Commission on March 15, 2004 Registration Statement No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FormF-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Enterra Energy Trust (as successor issuer to Enterra Energy Corp.) (Exact name of registrant as specified in its charter) Alberta, Canada 1311 Not Applicable (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 26th Floor, 500 - 4th Avenue S.W. Calgary, Alberta, Canada T2P 2V6 (403) 263-0262 (Address, including zip code, and telephone number, including area code, of registrants principal executive office) Aaron A. Grunfeld, Esq. Resch Polster Alpert & Berger LLP 10390 Santa Monica Boulevard, Fourth Floor Los Angeles, California 90025 (310) 277-8300 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: RichardF.McHardy McCarthy Tetrault LLP Suite 3300, 421-7th Avenue SW Calgary, Alberta T2P 4K9 (403) 206-5521 Approximate date of commencement of proposed sale to the public: From time to time after this Registration Statement becomes effective. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, check the following box.o If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act of 1933 registration statement number of the earlier effective registration statement for the same offering.o If delivery of the prospectus is expected to be made pursuant to Rule434, please check the following box.o CALCULATION OF REGISTRATION FEE Proposed Maximum Proposed Maximum Amount of Title of Each Class of Amount to be Offering Price Aggregate Offering Registration Securities to be Registered Registered(1) Per Share (2) Price (2) Fee Trust Units, no par value 1,049,400 US$ 13.705 US$ 14,382,027 US$ 1,822.20 (1) In accordance with Rule416 under the Securities Act of 1933, the trust units offered hereby shall also be deemed to cover an indeterminate number of trust units as may from time to time become issuable by reason of unit splits, unit dividends or similar transactions. (2) Estimated solely for the purpose of calculating the registration fee pursuant to Rule457(a) and Rule457(c) under the Securities Act of 1933 based upon the average of the high and low prices reported for the registrants trust units by the Nasdaq National Market on March 11, 2004. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to Section8(a), may determine. The information in this prospectus is not complete and may be changed. A registration statement relating to these securities has been filed with the Securities and Exchange Commission. The selling unitholders may not sell these securities until the registration statement becomes effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED MARCH 15, 2004 Up to 1,049,400 Trust Units Enterra energy trust The selling unitholders listed on page 18 below may, from time to time, offer and sell up to 1,049,400 trust units under this prospectus. The trust units were acquired by certain selling unitholders from us in a private placement transaction in February 2004. Our registration of the trust units does not necessarily mean that the selling unitholders will sell all or any of the trust units covered by this prospectus. The selling unitholders will receive all of the proceeds from the sale of the trust units offered in this prospectus. We will not receive any part of the proceeds from this offering. The selling unitholders may sell their trust units directly or through one or more broker-dealers on the Nasdaq National Market, Toronto Stock Exchange or on any securities exchange or automated quotation system on which our trust units may then be listed or traded, in the over-the-counter market, in negotiated transactions or otherwise, at prices related to the prevailing market price or at negotiated prices. The selling unitholders are restricted from selling their trust units on the Toronto Stock Exchange for a period of four months from the closing of this offering. Please see "Plan of Distribution" beginning on page19 for more information. We will pay all expenses to register the trust units, except that the selling unitholders will pay any underwriting commissions and expenses, brokerage fees, transfer taxes and the fees and expenses of their attorneys and other experts. Our trust units are quoted on the Nasdaq National Market and trade under the symbol "EENC" and on the Toronto Stock Exchange under the symbol "ENT." On March 11, 2004, the last reported sale price of our trust units was US$12.99 per share on the Nasdaq National Market and Cdn.$17.07 per share on the Toronto Stock Exchange. Investing in our trust units involves risks. See "Risk Factors" beginning on page7. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is March, 2004 - 3 - Table of Contents Page Enterra Energy Trust 6 Recent Developments 6 Risk Factors 7 Incorporation By Reference 12 Special Note Regarding Forward-Looking Statements 13 Use of Proceeds 13 Capitalization 14 Dividend Policy 15 Market Price History of Common Shares and Trust Units 16 Description of Capitalization 17 Selling Unitholders 18 Plan of Distribution 19 Income Tax Considerations 21 Where You Can Find More Information 27 Legal Matters 27 Experts 27 You should rely only on the information contained in this prospectus.
